Dismissed and Memorandum Opinion filed March 8, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00050-CR
                                     ____________

                              DUC HUU DOAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 14
                                Harris County, Texas
                           Trial Court Cause No. 1775393


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to violation of a protective order. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 27, 2011, to confinement for 15 days in the Harris County Jail.
Appellant filed a notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — TEX. R. APP. P. 47.2(b)